FILED
                           NOT FOR PUBLICATION                                 FEB 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HERBERT BURKART, individually;                   No. 12-35886
TANJA M BURKART, individually and
the marital community thereof,
                                                 D.C. No. 2:11-cv-01921-RAJ
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

GLOBAL ADVISORY GROUP, INC., a
Washington corporation,

              Defendant,

  And

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., a
Delaware corporation; BAC HOME
LOANS SERVICING, LP, a foreign
corporation; BANK OF AMERICA NA, a
national bank; BANK OF AMERICA
CORPORATION, a Delaware corporation;
COUNTRYWIDE FINANCIAL
CORPORATION, a Delaware corporation;
COUNTRYWIDE HOME LOANS, INC.,
a New York corporation; LINDA GREEN
DOES 1-10,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                     Richard A. Jones, District Judge, Presiding

                            Submitted February 7, 2014**
                                Seattle, Washington

Before: GOULD and CHRISTEN, Circuit Judges, and KOBAYASHI, District
Judge.***

      Plaintiffs Herbert and Tanja Burkart contest language in the district court’s

order dismissing their complaint with leave to amend. The district court dismissed

Plaintiffs’ complaint because it did not meet the pleading standard of Federal Rule

of Civil Procedure 8(a). In its order, the district court gave guidance on how to

replead Plaintiffs’ claims so as to comply with Rule 8(a). This guidance included a

direction that Plaintiffs “must consider” an unpublished Washington Court of

Appeals decision1 as part of repleading their Washington Consumer Protection Act

claim. Instead of amending their complaint, Plaintiffs appealed. The district court


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Leslie E. Kobayashi, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.
      1
        Peterson v. Citibank, N.A., 170 Wash. App. 1035, at *3 (2012) (discussing
Bain v. Metro. Mortg. Grp., Inc., 285 P.3d 34 (Wash. 2012) (en banc)).

                                          -2-
then dismissed the case without prejudice for failure to prosecute under Federal

Rule of Civil Procedure 41(b).

      Plaintiffs challenge the district court’s power to direct Plaintiffs to consider

an unpublished state court decision when amending their complaint. However, a

dismissal with leave to amend is not an appealable final order under 28 U.S.C. §

1291. Greensprings Baptist Christian Fellowship Trust v. Cilley, 629 F.3d 1064,

1068 (9th Cir. 2010); WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136-37

(9th Cir. 1997) (en banc). Nor does the specific guidance within the district court’s

order satisfy the stringent requirements of an appealable collateral order. See

Greensprings, 629 F.3d at 1066-67. The district court’s repleading guidance is not

effectively unreviewable because any subsequent determination by the district

court on the applicability of the unpublished Washington Court of Appeals case to

Plaintiffs’ CPA claim would be reviewable once the district court rendered a final

judgment. See DC Comics v. Pac. Pictures Corp., 706 F.3d 1009, 1014 (9th Cir.

2013). The unpublished case, moreover, pointed Plaintiffs in the direction of the

Washington State Supreme Court decision that it cited.

      The district court’s later dismissal without prejudice of Plaintiffs’ case under

Rule 41(b) does not give us jurisdiction to hear a premature appeal. See Serine v.




                                         -3-
Peterson, 989 F.2d 371, 373 (9th Cir. 1993). Accordingly, we dismiss this appeal

for lack of jurisdiction.

      DISMISSED.




                                       -4-